Case 20-10332-JTD   Doc 199-2   Filed 06/17/21   Page 1 of 32




                           Exhibit B
               Case 20-10332-JTD   Doc 199-2    Filed 06/17/21   Page 2 of 32




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE



                                             ) Case No. 20-10332 (JTD)
In re                                        )
                                             ) Chapter 11
SPINEGUARD, INC.,1                           )
                                             )
                  Debtor.                    )


          DISCLOSURE STATEMENT FOR DEBTOR’S CHAPTER 11 PLAN OF
                            REORGANIZATION

     THIS IS NOT A SOLICITATION FOR THE ACCEPTANCE OR REJECTION OF
THE DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION (“PLAN”). THE
DEBTOR MAY NOT SOLICIT ACCEPTANCES OF THE PLAN, AND NO OTHER
PARTY MAY SOLICIT ACCEPTANCES OR ENCOURAGE REJECTIONS OF THE
PLAN, UNTIL THE BANKRUPTCY COURT HAS APPROVED A DISCLOSURE
STATEMENT. THIS DISCLOSURE STATEMENT (“DISCLOSURE STATEMENT”)
WILL BE SUBMITTED BY THE DEBTOR FOR APPROVAL BY THE COURT, BUT
HAS NOT YET BEEN APPROVED BY THE COURT.

      IMPORTANT: THIS DISCLOSURE STATEMENT, WHICH HAS BEEN FILED BY
THE DEBTOR, SPINEGUARD, INC., MAY NOT BE RELIED UPON FOR ANY
PURPOSE OTHER THAN TO DETERMINE HOW TO VOTE ON THE PLAN, DATED
AS OF THE DATE HEREOF, AND NOTHING CONTAINED HEREIN WILL
CONSTITUTE AN ADMISSION OF ANY FACT OR LIABILITY BY ANY PARTY, OR BE
ADMISSIBLE IN ANY PROCEEDING INVOLVING THE DEBTOR OR ANY OTHER
PARTY, OR BE DEEMED TO BE ADVICE REGARDING THE TAX OR OTHER LEGAL
EFFECTS OF THE PLAN ON HOLDERS OF CLAIMS AGAINST OR INTERESTS IN
THE DEBTOR. THE DEBTOR HAS PROVIDED THE INFORMATION THAT IS SET
FORTH HEREIN TO ENABLE ITS CREDITORS AND INTEREST HOLDERS TO MAKE
AN INFORMED JUDGMENT ABOUT THE PLAN. CREDITORS AND INTEREST
HOLDERS SHOULD NOT RELY UPON THIS DISCLOSURE STATEMENT FOR ANY
PURPOSE OTHER THAN THE PURPOSE OF MAKING AN INFORMED JUDGMENT




1The last four digits of the Debtor’s federal tax identification number are 3465. The
mailing address for the Debtor is 1434 Spruce Street, Suite 100, Boulder, Colorado
80302.



DOCS_DE:234962.1 80693/001
               Case 20-10332-JTD   Doc 199-2    Filed 06/17/21   Page 3 of 32




        ABOUT THE PLAN.

     THIS DISCLOSURE STATEMENT DOES NOT CONTAIN ANY LEGAL,
BUSINESS, FINANCIAL, OR TAX ADVICE. ANY PERSON OR ENTITY THAT NEEDS
SUCH ADVICE IN ORDER TO MAKE A JUDGMENT ABOUT THE PLAN SHOULD
CONSULT HIS, HER, OR ITS OWN ATTORNEYS, ACCOUNTANTS, AND/OR
ADVISORS.

     MANAGEMENT OF THE DEBTOR HAS PROVIDED ALL OF THE
INFORMATION SET FORTH IN THIS DISCLOSURE STATEMENT, WITH THE
EXCEPTION OF THAT INFORMATION FOR WHICH MANAGEMENT HAS
IDENTIFIED ANOTHER SOURCE. THE DEBTOR HAS NOT AUTHORIZED ANY
PARTY TO MAKE ANY REPRESENTATIONS ABOUT THE DEBTOR’S BUSINESS
AND FINANCIAL AFFAIRS AND/OR ITS PLAN OTHER THAN THOSE
REPRESENTATIONS THAT ARE MADE IN THIS DISCLOSURE STATEMENT AND
THE ACCOMPANYING DOCUMENTS AND EXHIBITS.

      THE DEBTOR HAS BEEN CAREFUL TO MAKE ACCURATE STATEMENTS IN
THIS DISCLOSURE STATEMENT WITH RESPECT TO ALL MATTERS. THE
DEBTOR BELIEVES THAT THE CONTENTS OF THIS DISCLOSURE STATEMENT
ARE COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS AND THAT THE
PLAN IS IN THE BEST INTERESTS OF THE CREDITORS. HOWEVER, THE
DEBTOR CANNOT AND DOES NOT WARRANT OR REPRESENT THAT THE
INFORMATION CONTAINED HEREIN IS WITHOUT INACCURACY. IT IS
ESPECIALLY IMPORTANT THAT ALL HOLDERS OF CLAIMS AND/OR INTERESTS
UNDERSTAND THAT FUTURE EVENTS AND CIRCUMSTANCES THAT MAY BE
BEYOND THE CONTROL OF THE DEBTOR MAY MATERIALLY ALTER THE
FINANCIAL PERFORMANCE AND BUSINESS PROSPECTS OF THE DEBTOR.

TO ALL PARTIES IN INTEREST:

      On February 13, 2019 (the “Petition Date”), SpineGuard, Inc. (“SpineGuard” or
“Debtor”) filed a voluntary petition under Chapter 11 of the Bankruptcy Code in the
United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”),
the Honorable John T. Dorsey presiding. The Chapter 11 case has been designated
Case No. 20-10332 (JTD) (the “Chapter 11 Case”). The Debtor is presently acting as a
debtor-in-possession in the Chapter 11 Case.

       This Disclosure Statement is submitted by Debtor and contains information with
respect to the Debtor’s proposed Plan which the Debtor has filed simultaneously
herewith and has attached hereto as Exhibit A. In the event that there are any
inconsistencies between the Plan and the Disclosure Statement, the terms of the Plan
shall control.

      The Bankruptcy Court’s approval of this Disclosure Statement does not
constitute an endorsement by the Court of the proposed Plan.



                                          -2-
DOCS_DE:234962.1 80693/001
               Case 20-10332-JTD   Doc 199-2     Filed 06/17/21   Page 4 of 32




                                      ARTICLE I
                                     DEFINITIONS

       Terms that are employed in this Disclosure Statement and that are not
specifically defined herein or in the Bankruptcy Code shall be defined in accordance
with the definitions that are contained in the Plan. In some instances, capitalized terms
that are used in the Plan may inadvertently have been used herein in the lower case,
particularly the term “Claim.” Use of the lower case in any particular instance is not
intended to alter the definition that is set forth in the Plan.

                                      ARTICLE II
                                    BACKGROUND

       A.     The Debtor has been in business for approximately 11 years. It is a
Delaware corporation that now maintains its home office in Boulder, Colorado. Until
recently, the Debtor was based in San Francisco, California.

       B.     The Debtor is a wholly-owned subsidiary of SpineGuard, S.A. (“Parent”), a
publicly-traded joint stock company that is based in, and was formed under the laws of,
the nation of France.

       C.    The Debtor is an importer and distributor of single-use, disposable,
dynamic surgical guidance instruments that measure the density of tissue and enable
surgeons to drill holes into the spine during spinal fusion surgery, safely and without
damaging nerves. The technology that is employed in these devices is embedded in a
number of products (“SG Products”) and is protected by a number of patents that are
owned by Parent. To date, SG Products have been used in more than 75,000
surgeries.

      D.     Parent manufactures the SG Products and sells those products to the
Debtor, which resells them at a profit throughout North America through a network of
independent sales agents.

       E.     On or about September 10, 2018, Parent entered into an “Investment and
Subscription Agreement” (“Subscription Agreement”) under which it borrowed
€4,500,000 (approximately $4,905,000 at today's exchange rate) to refinance debt and
obtain working capital and issued bonds to Norgine Ventures Fund I S.C.A. SICAR
(“Norgine”) and Harbert European Specialty Lending Company II, S.A.R.L (“Harbert”
and, together with Norgine, the “Bondholders” or “Secured Parties”), both of which are
incorporated and organized under the laws of the Grand Duchy of Luxembourg. Under
the Subscription Agreement, the Bondholders are represented by Norgine Pharma, S.A.
(“NP”), which is based in Dreux, France.

      F.      All of the proceeds of the Subscription Agreement were used by Parent to
repay existing, Parent company, debt and for working capital purposes at the Parent
company level.



                                           -3-
DOCS_DE:234962.1 80693/001
               Case 20-10332-JTD    Doc 199-2      Filed 06/17/21   Page 5 of 32




      G.      Under a September 26, 2018 Guarantee and Security Agreement
(“Guarantee”), the Debtor guaranteed all of Parent's debt under the Subscription
Agreement and granted the Bondholders/Secured Parties a security interest in all, or
substantially all, of its assets, including but not limited to its cash bank accounts, to
secure the Guarantee.

       H.   As of January 31, 2020, principal and interest owed to the Bondholders
under the Subscription Agreement equaled €4,150,966 (or approximately $4,524,553).

       I.      On or about February 5, 2020, Parent initiated a “Safeguard Proceeding,”
which is, in some respects, the French equivalent of a chapter 11 case, in the
Commercial Court of Creteil, in France.

      J.      The Parent's decision to initiate the Safeguard Proceeding was driven by
the need for relief from the steep principal amortization requirements of the Subscription
Agreement, which amortization requirements had then become operative. The
Safeguard Proceeding has since been concluded on the basis of a settlement between
the Parent and the Bondholders. That settlement is embodied in the Plan of
Reorganization in this Chapter 11 Case.

                                      ARTICLE III
                     THE COMMENCEMENT OF THE CHAPTER 11 CASE;
                      SIGNIFICANT EVENTS IN THE CHAPTER 11 CASE

        A.       On February 13, 2020, the Debtor commenced the Chapter 11 Case.

      B.    SpineGuard continues to operate its business as a debtor in possession.
No committee of unsecured creditors or chapter 11 trustee has been appointed in the
Chapter 11 Case.

       C.      At the outset of the case, the Debtor and the Bondholders agreed to a
consensual use of cash collateral, which agreement has been renewed and extended
from time to time since the Petition Date with approval of the Court.

        D.      The Parent, Spineguard, and the Bondholders have been in negotiations
regarding a debt restructuring for much of the time between the Petition Date and the
filing of this Disclosure Statement. Those negotiations have resulted in a settlement
that is embodied in the Debtor's Plan.

       E.    On June 16, 2021, the Debtor filed the Plan and this accompanying
Disclosure Statement. A true and correct copy of the Plan is attached hereto as Exhibit
A.




                                             -4-
DOCS_DE:234962.1 80693/001
               Case 20-10332-JTD       Doc 199-2    Filed 06/17/21   Page 6 of 32




                           ARTICLE IV
CLASSIFICATION AND TREATMENT OF LIABILITIES AND EQUITY INTERESTS OF
          THE DEBTOR UNDER THE PLAN OF REORGANIZATION

        A.       Classification

       Pursuant to this Plan and in accordance with section 1123(a)(1) of the
Bankruptcy Code, all Claims of Creditors and all Equity Interests are placed in the
following Classes:

        Unclassified Claims. Administrative Expense Claims and Priority Tax Claims.

        Class 1. The Secured Claims of the Bondholders.

        Class 2. General Unsecured Claims.

        Class 3. The Equity Interest of the Equity Interest Holder.

        B.       Unclassified Claims

       1.     Administrative Expense Claims. Pursuant to section 1129(a)(9)(A) of the
Bankruptcy Code, each Allowed Administrative Expense Claim, with the exception of
each Administrative Expense Claim of a Professional Person, shall be paid in full on or
before the Effective Date or pursuant to terms that are otherwise agreed to by the
Debtor and the Holder of the subject Claim. Each Administrative Expense Claim of a
Professional Person shall be paid in full within fourteen (14) days after the entry of a
Final Order by the Bankruptcy Court allowing the application for compensation and
reimbursement of such Professional Person or pursuant to terms that are otherwise
agreed to by the Reorganized Debtor and the Holder of such Claim.

      2.     Priority Tax Claims. Pursuant to section 1129(a)(9)(C) of the Bankruptcy
Code, each Allowed Priority Tax Claim shall be paid in full on or before the Effective
Date or pursuant to terms that are otherwise agreed to by the Debtor and the Holder of
such Claim.

        C.       Classified Claims and Equity Interests

        1.       Class 1. The Secured Claims of the Bondholders.

        The Secured Claim of the Bondholders is impaired under the Plan. This Claim
will be paid in full, together with interest at the non-default, contract rate, in accordance
with the amortization schedule that is attached as Exhibit A to the Plan.

        2.       Class 2. General Unsecured Claims.

       These Claims are not impaired under the Plan. They will be paid in full on the
Effective Date.



                                              -5-
DOCS_DE:234962.1 80693/001
               Case 20-10332-JTD      Doc 199-2     Filed 06/17/21   Page 7 of 32




        3.       Class 3. The Equity Interests of the Equity Interest Holder.

        These interests are not impaired under the Plan.

        D.       Impairment of Classes

        Pursuant to section 1129(a)(10) of the Bankruptcy Code, if a Class of Claims is
impaired under the Plan, at least one Class of Claims that is impaired under the Plan
must accept the Plan, without considering the votes of “Insiders” within the meaning of
the Bankruptcy Code. A Claim or Equity Interest is “impaired” under the Plan if the
legal, equitable, or contractual rights of the Holder of such Claim or Equity Interest is
altered under the Plan. The term “unimpaired” refers to Classes of Creditors or Holders
of Equity Interests whose legal, equitable, and contractual rights remain unaltered by
the Plan. Because of the treatment afforded to such Classes, they are deemed to have
accepted the Plan. It is not necessary to solicit acceptances from the Holders of Claims
or Equity Interests in unimpaired Classes.

        Class 1 is impaired under the Plan. The Holders of Claims in Class 1 shall be
entitled to vote separately to accept or reject the Plan. As an impaired Class of Claims,
Class 1 shall have accepted the Plan if (a) the Holders of at least two-thirds in dollar
amount of the Allowed Claims actually voting in such Class have voted to accept the
Plan and (b) the Holders of more than one-half in number of the Allowed Claims actually
voting in such Class have voted to accept the Plan.

                                          ARTICLE V
                                         FEASIBILITY

        Under section 1129(a)(11) of the Bankruptcy Code, in order to enter an order
confirming the Plan, the Bankruptcy Court must find that “[c]onfirmation of the plan is
not likely to be followed by the liquidation, or the need for further financial
reorganization, of the debtor or any successor to the debtor under the plan, unless such
liquidation or reorganization is proposed in the plan.” This is often referred to as the
“feasibility test.” While the Debtor cannot absolutely warrant that the Plan is feasible,
and while this Plan, like any other plan of reorganization that is tied to the continued
viability and profitability of the debtor, is subject to a number of risk factors (as more
fully described in Article VII hereof), based upon its conservative financial projections,
the Debtor strongly believes that the Plan passes the feasibility test. The Debtor will file
and distribute its updated projections within 14 days of the date hereof.

                                        ARTICLE VI
                                  LIQUIDATION ANALYSIS

       The Bankruptcy Code requires that a creditor with a right to vote either accept
the Plan or receive or retain under the Plan on account of that creditor's claim property
of a value, as of the effective date of the plan, that is not less than the amount that such
holder would so receive or retain if the debtor were liquidated under chapter 7 of the
Bankruptcy Code. This is commonly known as the “Best Interests of Creditors Test.”


                                              -6-
DOCS_DE:234962.1 80693/001
               Case 20-10332-JTD    Doc 199-2      Filed 06/17/21   Page 8 of 32




Under the Plan, all creditors in all classes will be paid in full. Hence, by definition, such
creditors will receive not less than they would receive in a chapter 7 case. For this
reason a formal "Liquidation Analysis" (which would be highly speculative in any event)
is unnecessary in this case.

       In the opinion of the Debtor, for this reason, the Plan meets the requisite “Best
Interests Of Creditors Test.”

                                       ARTICLE VII
                                      RISK FACTORS

        Distributions to creditors contemplated under the Plan are contingent upon many
assumptions, most of which are related to the Debtor's ability to maintain and/or exceed
its current state of profitability. This ability, of course, is subject to many risk factors
including but not limited to war, insurrection, pandemic, acts of God, competition from
other companies, recession, general economic conditions, etc.

                                       ARTICLE VIII
                                   TAX CONSEQUENCES

       Implementation of the Plan may result in federal, state and local tax
consequences to the Debtor, to its Equity Interest Holder, and to its creditors. Neither
rulings from the Internal Revenue Service or any state or local taxing authority, nor tax
opinions will be sought or obtained with respect to any consequences of the Plan.

      EVERY PARTY POTENTIALLY AFFECTED BY THE PLAN IS STRONGLY
ADVISED TO CONSULT WITH THEIR OWN TAX ADVISORS REGARDING THE TAX
CONSEQUENCES TO THEM OF THE TRANSACTIONS CONTEMPLATED BY THE
PLAN.

                                            ARTICLE IX

                        EXECUTORY CONTRACTS AND UNEXPIRED LEASES

        A.       Assumption of Executory Contracts and Unexpired Leases

       Except for any unexpired leases or executory contracts that the Debtor rejects or
designates as being subject to rejection, pursuant to sections 365 and 1123(b) of the
Bankruptcy Code, all executory contracts and unexpired leases that existed between
the Debtor and another Person as of the Petition Date, including any that are the
subject of one or more pending, unresolved motions to assume, and not including any
executory contracts and/or unexpired leases that have previously been assumed or
rejected pursuant to a Final Order of the Bankruptcy Court, shall be deemed assumed
by the Debtor upon entry of the Confirmation Order. The Plan shall constitute a motion
to assume such executory contracts and unexpired leases, and the Debtor shall not be
subject to any liabilities under such contracts or leases except as provided in the Plan.
Subject to the occurrence of the Effective Date, entry of the Confirmation Order by the


                                             -7-
DOCS_DE:234962.1 80693/001
               Case 20-10332-JTD    Doc 199-2      Filed 06/17/21   Page 9 of 32




Bankruptcy Court shall constitute approval of such assumptions pursuant to section
365(a) of the Bankruptcy Code and a finding by the Bankruptcy Court that each such
assumption is in the best interests of the Debtor and the Estate. With respect to each
such executory contract or unexpired lease assumed by the Debtor, unless otherwise
determined by the Bankruptcy Court pursuant to a Final Order or agreed to by the
parties thereto on or before the Effective Date, any defaults of the Debtor with respect to
such assumed executory contracts or leases existing as of the Effective Date shall be
cured in the ordinary course of the Reorganized Debtor’s business promptly after any
such default becomes known to the Reorganized Debtor and, if disputed, established
pursuant to applicable law by the Bankruptcy Court, and the assumed executory
contracts or leases shall be binding upon and enforceable upon the parties thereto.
Subject to the occurrence of the Effective Date, upon payment of such cure amount, all
defaults of the Debtor existing as of the Confirmation Date with respect to such
executory contract or unexpired lease shall be deemed cured.

        B.       Rejection

        No later than ten (10) days prior to the commencement of the Confirmation
Hearing, the Debtor shall file a notice (the “Rejection Notice”) with the Bankruptcy Court
of any executory contracts or unexpired leases that the Debtor seeks to reject. The Plan
shall constitute a motion to reject such executory contracts and unexpired leases that
are listed on the Rejection Notice, and entry of the Confirmation Order by the
Bankruptcy Court shall constitute approval of such rejection pursuant to section 365 of
the Bankruptcy Code and a finding by the Bankruptcy Court that each such rejection is
in the best interests of the Debtor, the Estate and all parties in interest in the Chapter 11
Case.

        C.       Damages Upon Rejection

        The Bankruptcy Court shall determine the dollar amount, if any, of the Claim of
any Person seeking damages by reason of the rejection of any executory contract or
unexpired lease; provided, however, that such Person must file a proof of claim with the
Bankruptcy Court on or before thirty (30) calendar days following the date of entry of the
Confirmation Order. To the extent that any such Claim is an Allowed Claim by a Final
Order of the Bankruptcy Court, such Claim shall become, and shall be treated for all
purposes under the Plan as a Class 2 General Unsecured Claim, and the Holder thereof
shall receive distributions as a Holder of an Allowed Claim in such Class pursuant to the
Plan.

                                            ARTICLE X

                                 CONFIRMATION OF THE PLAN

        A.       Hearing on Confirmation.

     The Debtor will seek to set a hearing on confirmation of the Plan before the
Honorable John T. Dorsey, United States Bankruptcy Judge, or before any other judge


                                             -8-
DOCS_DE:234962.1 80693/001
              Case 20-10332-JTD      Doc 199-2     Filed 06/17/21   Page 10 of 32




sitting in his stead at the United States Bankruptcy Court for the District of Delaware.
The Bankruptcy Court shall confirm the Plan at that hearing only if certain requirements,
as set forth in section 1129 of the Bankruptcy Code, are satisfied.

        B.       Treatment of Dissenting Classes of Creditors.

        The Bankruptcy Code requires the Bankruptcy Court to find that the Plan does
not discriminate unfairly, and is fair and equitable, with respect to each class of claims
or interests that is impaired under, and has not accepted, the Plan. Upon such a
finding, the Bankruptcy Court may confirm the Plan despite the rejection of a dissenting
class. The Debtor has requested that the Court confirm the Plan even if creditors
holding claims in impaired classes do not accept the Plan.

        C.       Effect of Confirmation.

        Confirmation of the Plan shall operate on the Effective Date as a discharge of the
Debtor from all claims and indebtedness that arose before the Effective Date, except for
those unclassified claims that the Reorganized Debtor agrees to pay as a continuing
obligation. All such discharged claims and indebtedness shall be satisfied by the cash
payment or other consideration provided under the Plan. Upon Confirmation, all
property of the Debtor’s estate shall be free and clear of all claims and interests of
creditors, except as otherwise provided in the Plan or the order of the Bankruptcy Court
confirming the Plan. On the Effective Date, the Reorganized Debtor shall be vested
with all assets of the Estate. The provisions of the Plan shall bind the Debtor, the
Reorganized Debtor, and all other parties in interest, including any creditor of the
Debtor, whether or not such creditor is impaired under the Plan and whether or not such
creditor has accepted the Plan.

        D.       Consequences of a Failure to Confirm the Plan.

       In the event the Court declines to confirm the Plan or the Debtor withdraws the
Plan, the Debtor may seek to file one or more amended Plans. Alternatively, the
Chapter 11 Case may be dismissed or converted to a case under Chapter 7 of the
Bankruptcy Code.

        E.       Modification of the Plan.

       The Debtor reserves the right to revoke or withdraw the Plan prior to
Confirmation. If the Plan is revoked or withdrawn, or if confirmation of the Plan does not
occur, then the Plan will be deemed null and void in all respects and nothing contained
in the Plan will be deemed to prejudice in any manner the rights of the Debtor or any
other person or entities in any further proceedings involving the Debtor.




                                             -9-
DOCS_DE:234962.1 80693/001
              Case 20-10332-JTD   Doc 199-2      Filed 06/17/21   Page 11 of 32




DATED: June 17, 2020                       Respectfully submitted,

                                           PACHULSKI STANG ZIEHL & JONES LLP

                                    By:    /s/ Mary F. Caloway
                                           Mary F. Caloway (No. 3059)
                                           919 North Market Street
                                           17th Floor
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 778-6464
                                           Facsimile: (302) 652-4400
                                           Email: mcaloway@pszjlaw.com

                                           -and-

                                          HANSON BRIDGETT LLP
                                       By: /s/Neal L. Wolf
                                          Neal L. Wolf (admitted pro hac vice)
                                          Anthony J. Dutra (admitted pro hac vice)
                                          1676 N. California Blvd., Suite 620
                                          Walnut Creek, CA 94596
                                          Telephone: (925) 764-8460
                                          Facsimile: (925) 746-8490
                                          Email: nwolf@hansonbridgett.com
                                                 adutra@hansonbridgett.com

                                           Counsel to the Debtor and Debtor in
                                           Possession




                                          -10-
DOCS_DE:234962.1 80693/001
Case 20-10332-JTD   Doc 199-2   Filed 06/17/21   Page 12 of 32




                           Exhibit A
                         Case 20-10332-JTD       Doc 199-2   Filed 06/17/21   Page 13 of 32




              1
                                           IN THE UNITED STATES BANKRUPTCY COURT
              2                                 FOR THE DISTRICT OF DELAWARE
              3

              4
                                                               ) Case No. 20-10332 (JTD)
              5 In re                                          )
                                                               ) Chapter 11
                                 1
              6 SPINEGUARD, INC.,                              )
                                                               )
              7                     Debtor.                    )
              8

              9                       DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION
             10        SpineGuard, Inc. (the “Debtor”), the debtor and debtor-in-possession in the above-
                captioned Chapter 11 case, files the following Plan of Reorganization (“Plan”) pursuant to
             11
                Chapter 11 of the United States Bankruptcy Code.
             12
                                                        ARTICLE I
             13                               DISCLOSURE STATEMENT

             14          The Debtor has filed a Disclosure Statement pursuant to 11 U.S.C. § 1125 and
                  Bankruptcy Rule 3016(c) (the “Disclosure Statement”) in support of this Plan. The
             15   Disclosure Statement was approved by the Bankruptcy Court on March__, 2021. The
                  Disclosure Statement provides information that the Bankruptcy Court has determined to
             16
                  be adequate to enable Holders of Claims and/or Equity Interests to make informed
             17   judgments about the Plan including, among other things: (a) a discussion of the Debtor’s
                  history, business, results of past operations, and projections regarding future operations;
             18   (b) a summary of significant events that have occurred to date in the Bankruptcy Case;
                  (c) a description of the means for implementation of the Plan; (d) a “liquidation analysis”
             19   which provides the Debtor’s realistic projection regarding what Holders of Claims and/or
                  Equity Interests might receive if the case were converted to a liquidating, Chapter 7 case,
             20
                  and (e), a summary of the procedures for voting on the Plan.
             21
                      PLEASE READ THE DISCLOSURE STATEMENT WITH CARE. UNLESS
             22 OTHERWISE PROVIDED, ALL STATEMENTS IN THE PLAN AND DISCLOSURE
                STATEMENT CONCERNING THE HISTORY OF THE DEBTOR’S BUSINESS, THE
             23 PAST OR PRESENT FINANCIAL CONDITION OF THE DEBTOR, THE EXPECTED
                RESULTS OF FUTURE OPERATIONS, THE PROJECTED RESULTS OF A CHAPTER
             24
                7 LIQUIDATION, TRANSACTIONS TO WHICH THE DEBTOR WAS OR IS A PARTY,
             25

             26  The last four digits of the Debtor’s federal tax identification number are 3465. The
                  1

                mailing address for the Debtor is 1434 Spruce Street, Suite 100, Boulder, Colorado
             27 80302.
17616323.1                                      CHAPTER 11 PLAN OF REORGANIZATION
             28   DOCS_DE:234960.1 80693/001
                         Case 20-10332-JTD            Doc 199-2     Filed 06/17/21   Page 14 of 32




              1 OR THE EFFECT OF CONFIRMATION OF THE PLAN UPON HOLDERS OF CLAIMS
                AGAINST OR EQUITY INTERESTS IN THE ESTATE ARE ATTRIBUTABLE
              2 EXCLUSIVELY TO THE DEBTOR AND NOT TO ANY OTHER PARTY.

              3      PURSUANT TO SECTION 1125 OF THE BANKRUPTCY CODE, NOTHING
              4 CONTAINED  IN THE PLAN SHALL BE CONSTRUED AS CONSTITUTING A
                SOLICITATION OF ACCEPTANCES OF THE PLAN UNTIL SUCH TIME AS THE
              5 DISCLOSURE STATEMENT HAS BEEN APPROVED BY THE UNITED STATES
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE.
              6
                                               ARTICLE II
              7                          DEFINITION OF TERMS
              8 A.        Definitions
              9
                          For purposes of this Plan, and except as expressly provided herein or unless the
             10   context otherwise requires, all capitalized terms that are not otherwise defined herein
                  shall have the meanings ascribed to them in this Article II. Any term used in this Plan
             11   that is not defined herein, but is defined in the Bankruptcy Code or the Bankruptcy Rules,
                  shall have the meaning ascribed to that term in the Bankruptcy Code or the Bankruptcy
             12   Rules. When used in this Plan, the following terms, when they are capitalized as set forth
             13   below, shall have the meanings that are specified below, unless the Plan otherwise
                  indicates or unless the context otherwise requires.
             14
                        1.     Administrative Expense Claim. A Claim that, if allowed, would be entitled to
             15 priority under section 503(b) of the Bankruptcy Code, including but not necessarily limited
                to (a) a Claim that is incurred by the Debtor on or after the Petition Date; (b) a Claim of a
             16 Professional Person that arises under sections 330 and 331 of the Bankruptcy Code and
                Bankruptcy Rule 2016; and (c) any and all fees and charges that are assessed against
             17
                the Estate under 28 U.S.C. § 1930.
             18
                        2.     Administrative Expense Claims Bar Date. The deadline for the filing by any
             19 Creditor, professional person that has been employed pursuant to an order of the
                Bankruptcy Court, or other party in interest of an application, motion or other request for
             20 allowance of an Administrative Expense Claim.

             21        3.     Allowed Administrative Expense Claim. An Administrative Expense Claim
                as to which no objection has been filed or, if an objection has been filed, has been
             22
                resolved by the allowance of such Administrative Expense Claim in a specified amount
             23 by a Final Order of the Bankruptcy Court.

             24           4.       Allowed Claim. A Claim

             25                (a)   for which a proof of claim has been timely filed and as to which no
                  objection has been made in a timely fashion;
             26
                                   (b)         that has been listed by the Debtor in its Schedules and that has not
             27                                                         -2-
17616323.1                                           CHAPTER 11 PLAN OF REORGANIZATION
             28   DOCS_DE:234960.1 80693/001
                         Case 20-10332-JTD       Doc 199-2    Filed 06/17/21   Page 15 of 32




              1 been described as disputed, contingent, or unliquidated;

              2                (c)    that has been listed and described in the Schedules as disputed,
                contingent, or unliquidated, but only to the extent that the validity, amount, and
              3 classification of the Claim has been approved by Final Order of the Bankruptcy Court; or

              4
                                (d)     that is presently or later becomes subject to an objection, and is
              5 subsequently allowed, but only in such amount and subject to such properties and/or
                characteristics as are determined and allowed by a Final Order of the Bankruptcy Court.
              6
                        5.      Bankruptcy Code. Title 11 of the United States Code, 11 U.S.C. § 101, et
              7 seq., as it is in effect upon the Petition Date, together with all amendments thereto that
                are applicable to this Chapter 11 Case.
              8
                        6.      Bankruptcy Court or Court. The United States Bankruptcy Court for the
              9
                District of Delaware, having jurisdiction over this Chapter 11 Case and, if the reference of
             10 this case is withdrawn or if the venue of this case is transferred, the United States District
                Court for the District of Delaware or such other court of competent jurisdiction that
             11 subsequently exercises jurisdiction over this Chapter 11 Case.

             12         7.     Bankruptcy Rules. The Federal Rules of Bankruptcy Procedure and the
                local rules of the Bankruptcy Court that are in effect on the Petition Date, together with all
             13
                amendments thereto that are applicable to the Chapter 11 Case.
             14
                        8.     Bar Date. The deadline established by the Bankruptcy Court for the filing of
             15 Proofs of Claim, but not any other deadline or deadlines established by a Bankruptcy
                Court order for the filing of Administrative Expense Claims, Claims asserted by
             16 governmental units, and/or Claims arising from the rejection of executory contracts or
                unexpired leases.
             17
                        9.     Bondholders. Norgine Ventures Fund I S.C.A. SICAR and Harbert
             18
                European Specialty Lending Company II, S.A.R.L.
             19
                        10.    Business Day. Any day, except a Saturday, a Sunday, or a “legal holiday,”
             20 as defined in Bankruptcy Rule 9006(a).

             21        11.    Chapter 11 Case. The Chapter 11 Case that is presently pending in the
                Bankruptcy Court that was commenced by the Debtor in the United States Bankruptcy
             22 Court for the District of Delaware on the Petition Date and is designated as Case No. 20-
                10332-JTD.
             23

             24           12.      Claim(s). Any claim, as defined in section 101(5) of the Bankruptcy Code.

             25       13.   Claim Objection Deadline. The deadline by which the Debtor or
                Reorganized Debtor must file objections to Claims, as established by Article V.A. of the
             26 Plan.
             27                                                  -3-
17616323.1                                     CHAPTER 11 PLAN OF REORGANIZATION
             28   DOCS_DE:234960.1 80693/001
                         Case 20-10332-JTD       Doc 199-2    Filed 06/17/21       Page 16 of 32




              1           14.      Class. A class of Claims or Equity Interests.

              2           15.      Confirmation. The entry of the Confirmation Order by the Bankruptcy Court.
              3        16.   Confirmation Hearing. The duly noticed hearing that is conducted by the
                Bankruptcy Court to consider the entry of an order confirming this Plan pursuant to
              4
                section 1128 of the Bankruptcy Code.
              5
                       17.   Confirmation Order. The order that is entered by the Bankruptcy Court
              6 confirming the Plan.

              7         18.    Creditor. The Holder of a Claim, within the meaning of section 101(10) of
                  the Bankruptcy Code.
              8
                      19.    Debtor. SpineGuard, Inc., a Delaware corporation, whether acting as the
              9 debtor-in-possession or as the Reorganized Debtor.

             10
                      20.     Disputed Claim. A Claim that is represented by a proof of claim as to which
             11 an objection has been filed by any party in interest, or a Claim that is described in the
                Schedules as disputed, unliquidated, and/or contingent.
             12
                      21.     Effective Date. The first Business Day following the date upon which the
             13 Confirmation Order is entered.

             14      22.    Equity Interest Holder. SpineGuard, S.A., a publicly-traded joint stock
             15 company that is based in, and was formed under the laws of, the nation of France.

             16           23.      Equity Interests. The ownership interests in the Debtor.

             17         24.   Estate. The estate that was created upon the commencement of the
                  Chapter 11 Case pursuant to section 541 of the Bankruptcy Code.
             18
                       25.     Estate Property. All property interests of the Estate, real or personal,
             19 tangible or intangible, wherever held.

             20        26.    Final Order. Any order that, by virtue of the passage of time or the
             21 resolution of an appeal, is no longer subject to appeal.

             22       27.     General Unsecured Claim. Any Claim against the Debtor that is not an
                Administrative Expense Claim, a Secured Claim, or any claim that is entitled to priority
             23 under section 507 of the Bankruptcy Code.

             24         28.    General Unsecured Creditor. Any Holder of a General Unsecured Claim
                  against the Debtor.
             25
                        29.        Holder. A Person that holds a Claim against or Equity Interest in the
             26
                  Debtor.
             27                                                   -4-
17616323.1                                      CHAPTER 11 PLAN OF REORGANIZATION
             28   DOCS_DE:234960.1 80693/001
                         Case 20-10332-JTD         Doc 199-2     Filed 06/17/21     Page 17 of 32




              1         30.        Official Mailing List. The official listing of creditor identities and mailing
                  addresses.
              2
                      31.     Person. An individual, corporation, limited liability company, partnership,
              3 association, joint venture, estate, trust, unincorporated organization, governmental unit or

              4 any subdivision thereof or any other entity.

              5       32.    Petition Date. February 13, 2020, the date upon which the Debtor
                  commenced the Chapter 11 Case.
              6
                       33.    Plan. This plan of reorganization, as it may be further amended,
              7 supplemented or modified from time to time, including all exhibits and schedules annexed
                hereto or referenced herein, through the filing of an amended plan by the Debtor or
              8 pursuant to an order of the Bankruptcy Court.

              9
                        34.    Priority Tax Claim. Any Claim of a governmental unit which is entitled to
             10 priority under section 507(a)(8) of the Bankruptcy Code.

             11        35.   Professional Person. Any and all Persons that have been employed in the
                Chapter 11 Case and/or that are to be compensated or reimbursed pursuant to any of
             12 sections 326, 327, 328, 330 or 1103 of the Bankruptcy Code.

             13       36.    Reorganized Debtor. Following the Effective Date, the Debtor as
             14 reorganized pursuant to the Plan.

             15           37.      Reorganized Debtor’s Property: All property of the Reorganized Debtor.

             16        38.   Schedules. The schedules, statement of financial affairs and any
                amendments thereto filed by the Debtor on and after the Petition Date pursuant to section
             17 521 of the Bankruptcy Code.

             18        39.     Secured Claim. A Claim that is secured by a duly-perfected mortgage,
                security interest, or lien in or against property of the Debtor and that is quantified in
             19
                accordance with section 506(a) of the Bankruptcy Code.
             20
                       40.     Secured Lender. The Bondholders.
             21
                       41.     SpineGuard. SpineGuard, Inc.
             22
                B.     Rules of Interpretation
             23
                       The rules of construction and definitions set forth in sections 101 and 102 of the
             24 Bankruptcy Code shall apply to the Plan unless otherwise expressly provided herein.

             25

             26
             27                                                     -5-
17616323.1                                       CHAPTER 11 PLAN OF REORGANIZATION
             28   DOCS_DE:234960.1 80693/001
                         Case 20-10332-JTD       Doc 199-2   Filed 06/17/21   Page 18 of 32




              1                                           ARTICLE III
                                           CLASSIFICATION OF CLAIMS AND INTERESTS
              2
                      Pursuant to this Plan and in accordance with section 1123(a)(1) of the Bankruptcy
              3 Code, all Claims of Creditors and all Equity Interests are placed in the following Classes:

              4
                          Unclassified Claims. Administrative Expense Claims and Priority Tax Claims.
              5
                          Class 1. The Secured Claims of the Bondholders.
              6
                          Class 2. General Unsecured Claims.
              7
                          Class 3. The Equity Interest of the Equity Interest Holder.
              8

              9
                                                  ARTICLE IV
             10             TREATMENT OF UNCLASSIFIED CLAIMS AND CLASSES OF CLAIMS
             11                     AND EQUITY INTERESTS UNDER THE PLAN

             12 A.        Unclassified Claims

             13          1.     Administrative Expense Claims. Pursuant to section 1129(a)(9)(A) of the
                  Bankruptcy Code, each Allowed Administrative Expense Claim, with the exception of
             14   each Administrative Expense Claim of a Professional Person, shall be paid in full on or
                  before the Effective Date or pursuant to terms that are otherwise agreed to by the Debtor
             15
                  and the Holder of the subject Claim. Each Administrative Expense Claim of a
             16   Professional Person shall be paid in full within fourteen (14) days after the entry of a Final
                  Order by the Bankruptcy Court allowing the application for compensation and
             17   reimbursement of such Professional Person or pursuant to terms that are otherwise
                  agreed to by the Reorganized Debtor and the Holder of such Claim.
             18
                        2.     Priority Tax Claims. Pursuant to section 1129(a)(9)(C) of the Bankruptcy
             19 Code, each Allowed Priority Tax Claim shall be paid in full on or before the Effective Date

             20 or pursuant to terms that are otherwise agreed to by the Debtor and the Holder of such
                Claim.
             21
                B.      Classified Claims and Equity Interests
             22
                        1.     Class 1. The Secured Claims of the Bondholders.
             23
                        The Secured Claims of the Bondholders is impaired under the Plan. This Claim
             24 will be paid in full, together with interest at the non-default, contract rate, in accordance
                with the amortization schedule that is attached hereto as Exhibit A.
             25

             26           2.       Class 2. General Unsecured Claims.

             27           These Claims are not impaired under the Plan. They will be paid in full on the
                                                             -6-
17616323.1                                      CHAPTER 11 PLAN OF REORGANIZATION
             28   DOCS_DE:234960.1 80693/001
                         Case 20-10332-JTD       Doc 199-2    Filed 06/17/21    Page 19 of 32




              1 Effective Date.

              2           3.       Class 10. The Equity Interests of the Equity Interest Holder.
              3           These interests are not impaired under the Plan.
              4 C.        Impairment of Classes
              5
                         Pursuant to section 1129(a)(10) of the Bankruptcy Code, if a Class of Claims is
              6   impaired under the Plan, at least one Class of Claims that is impaired under the Plan
                  must accept the Plan, without considering the votes of “Insiders” within the meaning of
              7   the Bankruptcy Code. A Claim or Equity Interest is “impaired” under the Plan if the legal,
                  equitable, or contractual rights of the Holder of such Claim or Equity Interest is altered
              8   under the Plan. The term “unimpaired” refers to Classes of Creditors or Holders of Equity
                  Interests whose legal, equitable, and contractual rights remain unaltered by the Plan.
              9
                  Because of the treatment afforded to such Classes, they are deemed to have accepted
             10   the Plan. It is not necessary to solicit acceptances from the Holders of Claims or Equity
                  Interests in unimpaired Classes.
             11
                        Class 1 is impaired under the Plan. The Holders of Claims in Class 1 shall be
             12 entitled to vote separately to accept or reject the Plan. As an impaired Class of Claims,
                Class 1 shall have accepted the Plan if (a) the Holders of at least two-thirds in dollar
             13
                amount of the Allowed Claims actually voting in such Class have voted to accept the Plan
             14 and (b) the Holders of more than one-half in number of the Allowed Claims actually voting
                in such Class have voted to accept the Plan.
             15
                                                         ARTICLE V
             16             CLAIMS OBJECTIONS AND TREATMENT OF DISPUTED CLAIMS
             17 A.        Administration of Claims
             18           The Reorganized Debtor shall object to, and shall assume any pending objection
             19   filed by the Debtor to, the allowance of Claims filed with the Bankruptcy Court with
                  respect to which the Reorganized Debtor disputes liability, priority or amount. All
             20   objections, affirmative defenses and counterclaims shall be litigated to Final Order;
                  provided, however, the Debtor or Reorganized Debtor may settle or compromise any
             21   controversies regarding any Claim without notice or further order of the Court so long as
                  the Reorganized Debtor complies with the provisions of Article V.D. Pursuant to section
             22   502(d) of the Bankruptcy Code, any Claims held by any Persons from which property is
             23   recoverable under sections 542, 543, 550 or 553 of the Bankruptcy Code, or that are
                  transferees of transfers that are avoidable under sections 544, 545, 547, 548 or 549 of
             24   the Bankruptcy Code, are deemed disallowed and the Holders thereof may not vote to
                  accept or to reject the Plan unless such Persons have paid the amount, or turned over
             25   any such property, for which such Persons are liable under section 542, 550 or 553 of the
                  Bankruptcy Code. Unless otherwise ordered by the Bankruptcy Court, to the extent not
             26
                  already objected to by the Debtor, the Reorganized Debtor shall file and serve all
             27   objections to Claims as soon as practicable, but, in each instance, not later than one
                                                                -7-
17616323.1                                      CHAPTER 11 PLAN OF REORGANIZATION
             28   DOCS_DE:234960.1 80693/001
                         Case 20-10332-JTD      Doc 199-2   Filed 06/17/21   Page 20 of 32




              1 hundred eighty (180) days following the Effective Date or such later date as may be
                approved by the Bankruptcy Court.
              2
                B.     Claims Assigned to Reorganized Debtor
              3
                       On the Effective Date, the Debtor shall be deemed to have assigned to the
              4
                Reorganized Debtor, and the Reorganized Debtor shall be deemed to have acquired and
              5 become the successor to, all causes of action, claims, lawsuits, defenses, counterclaims
                and setoffs, whether equitable or legal, available to the Debtor as of the Effective Date,
              6 including all claims of the Debtor for relief against any other Person existing as of the
                Effective Date. Any objection to Claims must be filed and served in accordance with
              7 Bankruptcy Rule 3007.

              8 C.        Estimation of Claims
              9
                         On and after the Effective Date, and unless otherwise limited by an order of the
             10   Bankruptcy Court, the Reorganized Debtor may at any time request the Bankruptcy Court
                  to estimate for final distribution purposes any contingent or unliquidated Claim or any
             11   Disputed Claim pursuant to section 502(c) of the Bankruptcy Code regardless of whether
                  the Debtor previously objected to or sought to estimate such Claim, and the Bankruptcy
             12   Court will retain jurisdiction to consider any request to estimate any Claim at any time
             13   during litigation concerning any objection to any Claim, including, without limitation,
                  during the pendency of any appeal relating to any such objection.
             14
                  D.      No Distribution on Disputed Claims
             15
                        Notwithstanding any provision of the Plan specifying the time for payment of
             16 distributions to Holders of Allowed Claims, no payment, dividend, or distribution shall be
                made to the Holder of any Disputed Claim until the time such Claim has been determined
             17 to be an Allowed Claim. Notwithstanding the existence of a Disputed Claim in a Class to

             18 which a distribution under this Plan is due, the distribution to holders of Allowed Claims in
                such Class shall not be affected by any delay in the resolution of the Disputed Claim.
             19 Upon the allowance of any Disputed Claim, the Holder shall be paid the amount that such
                Holder would have received had its Claim been an Allowed Claim on the Effective Date.
             20
                                                         ARTICLE VI
             21                  EXECUTORY CONTRACTS AND UNEXPIRED LEASES
             22 A.        Assumption of Executory Contracts and Unexpired Leases
             23
                         Except for any unexpired leases or executory contracts that the Debtor rejects or
             24   designates as being subject to rejection, pursuant to sections 365 and 1123(b) of the
                  Bankruptcy Code, all executory contracts and unexpired leases that existed between the
             25   Debtor and another Person as of the Petition Date, including any that are the subject of
                  one or more pending, unresolved motions to assume, and not including any executory
             26   contracts and/or unexpired leases that have previously been assumed or rejected
             27   pursuant to a Final Order of the Bankruptcy Court, shall be deemed assumed by the
                                                               -8-
17616323.1                                     CHAPTER 11 PLAN OF REORGANIZATION
             28   DOCS_DE:234960.1 80693/001
                         Case 20-10332-JTD         Doc 199-2   Filed 06/17/21   Page 21 of 32




              1 Debtor upon entry of the Confirmation Order. The Plan shall constitute a motion to
                assume such executory contracts and unexpired leases, and the Debtor shall not be
              2 subject to any liabilities under such contracts or leases except as provided in the Plan.
                Subject to the occurrence of the Effective Date, entry of the Confirmation Order by the
              3
                Bankruptcy Court shall constitute approval of such assumptions pursuant to section
              4 365(a) of the Bankruptcy Code and a finding by the Bankruptcy Court that each such
                assumption is in the best interests of the Debtor and the Estate. With respect to each
              5 such executory contract or unexpired lease assumed by the Debtor, unless otherwise
                determined by the Bankruptcy Court pursuant to a Final Order or agreed to by the parties
              6 thereto on or before the Effective Date, any defaults of the Debtor with respect to such
                assumed executory contracts or leases existing as of the Effective Date shall be cured in
              7
                the ordinary course of the Reorganized Debtor’s business promptly after any such default
              8 becomes known to the Reorganized Debtor and, if disputed, established pursuant to
                applicable law by the Bankruptcy Court, and the assumed executory contracts or leases
              9 shall be binding upon and enforceable upon the parties thereto. Subject to the
                occurrence of the Effective Date, upon payment of such cure amount, all defaults of the
             10 Debtor existing as of the Confirmation Date with respect to such executory contract or

             11 unexpired lease shall be deemed cured.

             12 B.        Rejection

             13           No later than ten (10) days prior to the commencement of the Confirmation
                  Hearing, the Debtor shall file a notice (the “Rejection Notice”) with the Bankruptcy Court
             14   of any executory contracts or unexpired leases that the Debtor seeks to reject. The Plan
                  shall constitute a motion to reject such executory contracts and unexpired leases that are
             15   listed on the Rejection Notice, and entry of the Confirmation Order by the Bankruptcy
             16   Court shall constitute approval of such rejection pursuant to section 365 of the
                  Bankruptcy Code and a finding by the Bankruptcy Court that each such rejection is in the
             17   best interests of the Debtor, the Estate and all parties in interest in the Chapter 11 Case.

             18 C.        Damages Upon Rejection
             19           The Bankruptcy Court shall determine the dollar amount, if any, of the Claim of
                  any Person seeking damages by reason of the rejection of any executory contract or
             20   unexpired lease; provided, however, that such Person must file a proof of claim with the
             21   Bankruptcy Court on or before thirty (30) calendar days following the date of entry of the
                  Confirmation Order. To the extent that any such Claim is an Allowed Claim by a Final
             22   Order of the Bankruptcy Court, such Claim shall become, and shall be treated for all
                  purposes under the Plan as a Class 2 General Unsecured Claim, and the Holder thereof
             23   shall receive distributions as a Holder of an Allowed Claim in such Class pursuant to the
                  Plan.
             24

             25                                            ARTICLE VII
                                               MEANS FOR IMPLEMENTATION OF PLAN
             26
                  A.      Reorganized Debtor and Distributions
             27                                            -9-
17616323.1                                        CHAPTER 11 PLAN OF REORGANIZATION
             28   DOCS_DE:234960.1 80693/001
                         Case 20-10332-JTD      Doc 199-2   Filed 06/17/21   Page 22 of 32




              1          Except as otherwise set forth in and not otherwise inconsistent with the Plan, from
                  and after the Effective Date, the Reorganized Debtor shall maintain and continue the
              2   Debtor’s operations in the ordinary course of business and implement the terms and
                  conditions of this Plan. On the Effective Date, as on the Petition Date, the Equity Interest
              3
                  Holder shall own 100% of the equity interests in the Reorganized Debtor. All matters
              4   provided for under the Plan involving the corporate structure of the Debtor or the
                  Reorganized Debtor, or any corporate action to be taken by, or required of the Debtor or
              5   the Reorganized Debtor shall be deemed to have occurred and be effective as provided
                  herein, and shall be authorized and approved in all respects without any requirement for
              6   further action by the Equity Interest Holder; provided, however, nothing herein shall
                  preclude the Reorganized Debtor from taking such lawful actions as it deems necessary
              7
                  and/or appropriate or desirable to modify its corporate organization and structure and/or
              8   provisions or documents relating to corporate governance. On the Effective Date, the
                  Reorganized Debtor will continue to be managed by the existing managers, officers and
              9   directors of the Debtor; provided, however, nothing herein shall be deemed to delay or
                  impair the Reorganized Debtor from making such management and board changes as it
             10   deems prudent.
             11
                        The Reorganized Debtor shall be responsible for any and all payments and
             12 distributions made under the Plan from its ordinary course business operations. On and
                after the Effective Date, the Reorganized Debtor shall take all reasonable actions
             13 necessary to consummate and implement the transactions provided for in this Plan and
                the appropriate officers of the Reorganized Debtor are authorized to execute, deliver and
             14 consummate the transactions contemplated in this Plan without further notice to or order
                of the Bankruptcy Court.
             15

             16 B.        Conditions Precedent, Concurrent, and Subsequent to Confirmation of the
                          Plan
             17
                       Prior to, or concurrently with, the Confirmation of the Plan, the Bankruptcy Court
             18 shall have made such findings and determinations regarding the Plan as shall enable the
                entry of the Confirmation Order in a manner consistent with the provisions of the Plan.
             19
                                                         ARTICLE VIII
             20                               MODIFICATION OF THE PLAN
             21
                          Pursuant to the provisions of section 1127 of the Bankruptcy Code and Bankruptcy
             22   Rule 3019, the Debtor reserves the right to modify or alter the provisions of the Plan at
                  any time prior to or subsequent to Confirmation, subject to the provisions of Bankruptcy
             23   Code and the Bankruptcy Rules. If the Debtor revokes or withdraws the Plan, or if
                  Confirmation of the Plan does not occur, then the Plan shall be deemed null and void in
             24   all respects and nothing contained in the Plan shall be deemed to prejudice in any
             25   manner the rights of the Debtor in any further case and/or proceeding involving the
                  Debtor.
             26
             27                                               -10-
17616323.1                                     CHAPTER 11 PLAN OF REORGANIZATION
             28   DOCS_DE:234960.1 80693/001
                         Case 20-10332-JTD      Doc 199-2   Filed 06/17/21   Page 23 of 32




              1                                      ARTICLE IX
                                RETENTION OF JURISDICTION BY THE BANKRUPTCY COURT
              2
                        Notwithstanding Confirmation, until the entry of a final decree, the Bankruptcy
              3 Court shall retain jurisdiction to ensure that the purposes and intent of the Plan are

              4 carried out. Without limiting the generality of the foregoing, the Bankruptcy Court shall
                retain jurisdiction for the following purposes:
              5
                               (i)     fixing and allowing any Claim, including any Administrative Expense
              6 Claim, as a cost and expense of the administration of the Chapter 11 Case, reconsidering
                any Claim that has been deemed an Allowed Claim, and hearing and determining any
              7 objection to a Claim (the failure of the Debtor to object to, or to examine any Claim for the
                purpose of voting, shall not be deemed to be a waiver of the Debtor’s right to object to, or
              8
                re-examine any Claim in whole or in part);
              9
                               (ii)    hearing and determining any action brought by the Debtor with
             10 respect to a transfer that is avoidable pursuant to applicable law;

             11               (iii)   hearing and determining all causes of action, controversies,
                disputes, or conflicts between or among the Debtor and any other Person, including
             12 those that were pending prior to Confirmation;

             13
                              (iv)    correcting any defect, curing any omission, or reconciling any
             14 inconsistency  in the Plan or Confirmation Order as may be necessary to carry out the
                purpose and intent of the Plan;
             15
                              (v)     hearing and determining any action brought by the Debtor to protect
             16 the Debtor from actions of Creditors, or other parties in interest;

             17                (vi)   issuing any order necessary to enforce and implement the Plan or
                Confirmation Order, including without limitation, such declaratory and injunctive orders as
             18
                are appropriate to protect the Debtor or Reorganized Debtor from actions of Creditors or
             19 other parties in interest;

             20                (vii) hearing and determining any dispute relating to the terms or
                implementation of the Plan or Confirmation Order, or to the rights or obligations of any
             21 parties in interest with respect thereto;

             22                (viii) modifying the Plan after Confirmation pursuant to the Bankruptcy
                  Rules and the Bankruptcy Code;
             23

             24              (ix)  hearing and determining all applications for compensation of
                Professional Persons and reimbursement of expenses under sections 330, 331, or 503(b)
             25 of the Bankruptcy Code;

             26              (x)     hearing and determining any and all disputes pending as of
                Confirmation for the rejection, assumption, or assignment of executory contracts or
             27                                             -11-
17616323.1                                     CHAPTER 11 PLAN OF REORGANIZATION
             28   DOCS_DE:234960.1 80693/001
                         Case 20-10332-JTD      Doc 199-2   Filed 06/17/21   Page 24 of 32




              1 unexpired leases and the allowance of any Claim resulting therefrom; and

              2               (xi)  hearing and determining such other matters and for such other
                  purposes as may be provided in the Confirmation Order.
              3
                                                       ARTICLE X
              4
                                               MISCELLANEOUS PROVISIONS
              5
                  A.      Vesting of Assets
              6
                       Upon the Effective Date, all assets of the Debtor shall be vested in the
              7 Reorganized Debtor in accordance with section 1141 of the Bankruptcy Code, and no
                further order of the Court shall be necessary for the Reorganized Debtor to perform such
              8 acts as are within the ordinary scope of its business and/or necessary to carry out the
                purposes or intent of this Plan.
              9

             10 B.        Unmarked Ballots

             11        Executed ballots respecting the Plan returned by Creditors to the Debtor that do
                not indicate acceptance or rejection of the Plan shall not be deemed and counted as
             12 acceptance of the Plan.

             13 C.        Mailing List; Returned Distribution Checks
             14           After the Effective Date, the Official Mailing List shall be maintained by the
             15   Reorganized Debtor. It shall be the obligation of each Creditor and/or party in interest to
                  assure that the Official Mailing List is current and accurate as to each such Person by
             16   notifying the Reorganized Debtor promptly of any change of address. In the event that a
                  distribution check, that has been properly posted to the Creditor’s address as set forth in
             17   the Official Mailing List, is returned as undeliverable by the United States Postal Service,
                  or is not cashed within six months following the date of issuance, the Reorganized Debtor
             18   shall be authorized, but not required, to avoid such check with the applicable funds
             19   becoming subject to further distribution pursuant to this Plan, and the Claim of such
                  creditor being deemed satisfied in full.
             20
                  D.      Preservation of Claims and Defenses
             21
                        Unless otherwise expressly set forth in the Plan or Confirmation Order, the
             22 Reorganized Debtor shall retain all rights to commence, pursue, or assert, as
                appropriate, any and all Claims, rights, demands, causes of action, or defenses by or on
             23 behalf of the Estate, whether arising before or after the Petition Date, in any court or

             24 other tribunal including, without limitation, in any adversary proceeding filed in the
                Chapter 11 Case. Except as settled and released herein, from and after the Effective
             25 Date, the Reorganized Debtor shall have the exclusive right and power to litigate any
                Claim or cause of action that constituted an asset of the Debtor, including, without
             26 limitation, any avoidance or recovery action under section 541, 542, 544, 545, 547, 548,
                549, 550, 551, or 553 of the Bankruptcy Code and any other cause of action, right to
             27                                                 -12-
17616323.1                                     CHAPTER 11 PLAN OF REORGANIZATION
             28   DOCS_DE:234960.1 80693/001
                         Case 20-10332-JTD      Doc 199-2   Filed 06/17/21   Page 25 of 32




              1 payment, or claim that may be pending on the Effective Date or instituted by the Debtor
                or Reorganized Debtor thereafter, to a Final Order.
              2
                       Subject to the limitations provided in section 553 of the Bankruptcy Code, the
              3 Debtor or the Reorganized Debtor, as applicable, may, but will not be required to, setoff

              4 against any Claim and the payments or other distributions to be made pursuant to the
                Plan in respect of such Claim, Claims of any nature whatsoever the Debtor may have
              5 against the Holder of such Claim, but neither the failure to do so nor the allowance of any
                Claim will constitute a waiver or release by the Debtor or the Reorganized Debtor, as
              6 applicable, of any such Claim, right, or defense that the Debtor may have against such
                Holder.
              7
                E.     Administrative Expense Claims
              8

              9         The Administrative Expense Claims Bar Date, which shall not apply to applications
                for the allowance of compensation and reimbursement of expenses under Section F of
             10 this Article, shall be forty-two (42) days after the Effective Date, unless the Bankruptcy
                Court enters an order establishing a different date. Objections to any request for
             11 allowance of an Administrative Expense Claim shall be filed and served on the respective
                applicant and its counsel no later than thirty (30) days after the Administrative Expense
             12
                Claims Bar Date.
             13
                F.      Applications for Allowance of Compensation and Reimbursement of
             14         Expenses

             15           All final applications for allowance of compensation and reimbursement of
                  expenses pursuant to sections 327, 328, 330, 331, 503(b) or 1103 of the Bankruptcy
             16   Code for services rendered to the Debtor prior to the Effective Date must be filed and
                  served on the Reorganized Debtor, its counsel, and Office of the United States Trustee
             17
                  within forty-five (45) days following the Effective Date, unless otherwise ordered by the
             18   Bankruptcy Court. Objections to any applications of such Professional Persons or other
                  Persons for allowance of compensation and/or reimbursement of expenses must be filed
             19   and served on the respective applicant and its counsel no later than the first Business
                  Day following twenty-one (21) days (or such other period as may be allowed by order of
             20   the Bankruptcy Court) after the date on which the applicable application for compensation
                  or reimbursement was received. The Reorganized Debtor may pay charges that they
             21
                  incur on and after the Effective Date for Professional Persons’ fees, disbursements,
             22   expenses or related support services without application to the Bankruptcy Court.

             23 G.        Employment of Professional Persons

             24       The Reorganized Debtor shall be authorized to employ and compensate
                Professional Persons following Confirmation upon such terms as the Reorganized Debtor
             25 deems reasonable and appropriate without further notice or order of the Court.

             26
                  H.      Timely Payments
             27                                               -13-
17616323.1                                     CHAPTER 11 PLAN OF REORGANIZATION
             28   DOCS_DE:234960.1 80693/001
                         Case 20-10332-JTD      Doc 199-2   Filed 06/17/21   Page 26 of 32




              1          The Reorganized Debtor shall make all payments required under the Plan and
                  applicable law on a timely basis.
              2
                  I.      Stay of Confirmation Order Shall Not Apply
              3
                        The stay of enforceability of Confirmation Order pursuant to Bankruptcy Rule
              4
                3020(e) shall not apply, and the order of Confirmation shall be enforceable according to
              5 its terms absent further order of the Court.

              6 J.        Discharge and Injunction

              7          Except as specifically provided in the Plan and/or the Confirmation Order, as of the
                  Effective Date, Confirmation shall discharge the Debtor and the Reorganized Debtor
              8   pursuant to section 1141(d)(1)(A) of the Bankruptcy Code from any and all Claims of any
                  nature whatsoever, including any Claims and liabilities that arose prior to Confirmation,
              9
                  and all debts of the kind specified in sections 502(g), 502(h) or 502(i) of the Bankruptcy
             10   Code, whether or not (a) a Proof of Claim based on such Claim was filed or deemed filed
                  under section 501 of the Bankruptcy Code, or such Claim was listed on the Schedules of
             11   the Debtor, (b) such Claim is or was an Allowed Claim under section 502 of the
                  Bankruptcy Code, or (c) the Holder of such Claim has voted on or accepted the Plan.
             12   Except as provided for in the Plan and/or the Confirmation Order, the rights that are
             13   provided in the Plan as of the Effective Date shall be in exchange for and in complete
                  satisfaction, settlement and discharge of all Claims against, liens on, and interests in the
             14   Debtor or the Reorganized Debtor or any Estate Property.

             15           From and after the Effective Date, and except as otherwise provided for in the
                  Plan, all Persons who have held, hold or may hold Claims, liens or interests against or in
             16   the Debtor are (i) permanently enjoined from commencing, conducting or continuing in
                  any manner, directly or indirectly, any lawsuit, action or other proceeding of any kind
             17
                  against or affecting the Debtor; (ii) enforcing, attaching, collecting or recovering in any
             18   manner any judgment, award, decree or order; (iii) creating, perfecting or enforcing any
                  lien or encumbrance against the Debtor or any property of the Debtor; (iv) asserting,
             19   maintaining or failing to withdraw any right of setoff, subordination, or recoupment of any
                  kind, directly or indirectly, against any obligation due the Debtor, or any of the Debtor’s
             20   property; and (v) taking any action in any place and in any manner whatsoever that does
                  not conform to or comply with the provisions of the Plan. By accepting distributions
             21
                  pursuant to this Plan, each Holder of an Allowed Claim will be deemed to have
             22   specifically consented to the injunctions provide for herein.

             23 K.        Exculpation and Release

             24        As of the Effective Date, the Debtor and its respective present or former
                shareholders, officers, directors, affiliates, employees, accountants, advisors, attorneys,
             25 consultants, and experts or other agents shall not have or incur any liability to any Person

             26 for any act or omission taken on or after the Petition Date in connection with or arising out
                of the Chapter 11 Case, negotiation of the Plan or other related document, the attempt to
             27 obtain a Confirmation Order, the consummation   -14- of the Plan, the administration of the
17616323.1                                     CHAPTER 11 PLAN OF REORGANIZATION
             28   DOCS_DE:234960.1 80693/001
                         Case 20-10332-JTD      Doc 199-2   Filed 06/17/21    Page 27 of 32




              1 Plan or the property to be distributed under the Plan. The Debtor shall be entitled to rely
                upon the advice of counsel with respect to its duties and responsibilities under the Plan
              2 and any related document. In no event shall any party exculpated from liability under this
                section be exculpated from liability in the case of gross negligence, fraud, breach of
              3
                fiduciary duty, or willful misconduct.
              4
                       Pursuant to section 1125(e) of the Bankruptcy Code, the Confirmation Order will
              5 provide that all of the Persons who have solicited acceptances or rejections of the Plan
                (including, the Debtor, its respective present or former officers, employees, accountants,
              6 advisors, attorneys, consultants, experts or other agents) have acted in good faith and in
                compliance with the applicable provisions of the Bankruptcy Code, and are not liable on
              7 account of such solicitation or participation or for violations of any applicable law, rule or

              8 regulation governing the solicitation of acceptances or rejections of the Plan.

              9 L.        Modification of Payment Terms

             10        The Debtor reserves the right to modify the treatment of any Allowed Claim, as
                provided in section 1123(a)(4) of the Bankruptcy Code, at any time after the Effective
             11 Date, upon the consent of the Holder of such Allowed Claim.

             12 M.        Notices
             13
                        An event of default shall occur if the Reorganized Debtor shall fail to comply with a
             14 material  provision of this Plan. In such an event, the party alleging such default shall
                provide written notice of the alleged default to the Reorganized Debtor and the attorneys
             15 for the Reorganized Debtor served either by: (a) certified mail, return receipt requested,
                (b) hand delivery, or (c) reputable overnight courier service, to the following addresses:
             16
                        Reorganized Debtor
             17         c/o Laury Croter
             18         Chief Financial Officer
                        SpineGuard, Inc.
             19         1434 Spruce Street, Suite 100
                        Boulder, CO 80302
             20
                With a copy to:
             21         Neal L. Wolf, Esq.
             22         HANSON BRIDGETT LLP
                        425 Market Street, 26th Floor
             23         San Francisco, CA 94105

             24        If, after thirty (30) days following the Reorganized Debtor’s and its counsel’s
                receipt of the written notice of default, the Reorganized Debtor and such party have been
             25 unable to resolve, or the Reorganized Debtor has been unable to cure, the asserted

             26 default, such party may proceed with any remedies available to it under applicable law,
                provided that nothing herein shall limit or affect the Reorganized Debtor’s right to seek
             27 appropriate relief from any court of competent     jurisdiction, including the Bankruptcy
                                                                -15-
17616323.1                                     CHAPTER 11 PLAN OF REORGANIZATION
             28   DOCS_DE:234960.1 80693/001
                         Case 20-10332-JTD      Doc 199-2    Filed 06/17/21   Page 28 of 32




              1 Court.

              2 N.        Binding Effect
              3          This Plan shall be binding upon, and shall inure to the benefit of the Debtor, the
                Reorganized Debtor and the Holders of all Claims and Equity Interests and their
              4
                respective heirs, successors and assigns
              5
                O.       Governing Law
              6
                         Except to the extent that the Bankruptcy Code or other federal law is applicable or
              7 as provided in any contract, instrument, release or other agreement entered into in
                connection with this Plan, the rights, duties and obligations of the Debtor, Reorganized
              8 Debtor, and any other Person arising under this Plan shall be governed by, and
                construed and enforced in accordance with, the internal laws of the State of Delaware
              9
                without giving effect to Delaware choice of law provisions.
             10
                P.       Severability
             11
                         If, prior to Confirmation of the Plan, any term or provision of the Plan is held by the
             12 Bankruptcy Court to be invalid, void or unenforceable, the Bankruptcy Court, at the
                Debtor’s request, shall have the power to alter or interpret such term or provision to make
             13 it valid or enforceable to the maximum extent practicable, consistent with the original

             14 purpose of the term or provision held to be invalid, void or unenforceable, and such term
                or provision shall then be applicable as altered or interpreted. Notwithstanding any such
             15 holding, alteration or interpretation, the remainder of the terms and provisions of the Plan
                will remain in full force and effect.
             16
                Q.       Quarterly Fess to the United States Trustee
             17
                         Operating reports will be filed and quarterly fees payable to the Office of the
             18 United States Trustee will be paid on a current basis prior to Confirmation. Post-

             19 confirmation quarterly operating reports will be filed in accordance with the applicable
                provisions of the Bankruptcy Code and Bankruptcy Rules.
             20
                R.       No Admissions
             21
                         The Plan provides for the resolution, settlement and compromise of Claims against
             22 the Debtor and nothing contained herein shall be construed to be an admission of any
                fact or otherwise binding upon the Debtor in any manner prior to the Effective Date.
             23
                S.       Headings
             24

             25       The headings used in the Plan are for convenience and reference only and shall
                not constitute a part of the Plan for any other purpose or in any manner affect the
             26 construction of the provisions of the Plan.
             27 T.        Entire Agreement                     -16-
17616323.1                                     CHAPTER 11 PLAN OF REORGANIZATION
             28   DOCS_DE:234960.1 80693/001
                         Case 20-10332-JTD      Doc 199-2     Filed 06/17/21   Page 29 of 32




             1        The Plan sets forth the entire agreement and undertakings relating to the subject
               matter hereof and supersedes all prior discussions and documents. No person or entity
             2 shall be bound by any terms, conditions, definitions, warranties or representations with
               respect to the subject matter hereof, other than expressly provided for herein or as may
             3
               hereafter be agreed to by such person or entity in writing.
             4

             5
                  DATED: June 17, 2021                          Respectfully submitted,
             6
                                                                PACHULSKI STANG ZIEHL & JONES LLP
             7
                                                        By:     /s/ Mary F. Caloway
             8
                                                                Mary F. Caloway (No. 3059)
             9                                                  919 North Market Street, 17th Floor
                                                                Wilmington, Delaware 19801
             10                                                 Telephone: (302) 778-6464
                                                                Facsimile: (302) 652-4400
             11                                                 Email: mcaloway@pszjlawThat.com

             12                                                 -and-

             13                                                HANSON BRIDGETT LLP
                                                            By:/s/ Neal Wolf
             14                                                Neal Wolf (admitted pro hac vice)
                                                               Anthony Dutra (admitted pro hac vice)
             15                                                425 Market Street, 26th Floor
                                                               San Francisco, CA 94105
             16                                                Telephone: (415) 777-3200
                                                               Facsimile: (415) 541-9366
             17                                                Email: nwolf@hansonbridgett.com
                                                                      adutra@hansonbridgett.com
             18
                                                               Counsel to the Debtor and Debtor in
             19                                                Possession

             20

             21

             22

             23

             24

             25

             26
             27                                                 -17-
17616323.1                                     CHAPTER 11 PLAN OF REORGANIZATION
             28   DOCS_DE:234960.1 80693/001
Case 20-10332-JTD   Doc 199-2   Filed 06/17/21   Page 30 of 32




                           Exhibit A
                                                                         Case 20-10332-JTD                   Doc 199-2                 Filed 06/17/21             Page 31 of 32


                Company Name:                    SpineGuard Reschedule

Date of Funding                                         1-Feb-21
EOM of 1st Funding                                     28-Feb-21
Days in Between                                            28
Start of month of 1st Funding                           1-Feb-21
Days in Month                                              28
Total Loan Principal including legal fees              4,000,000


                                                                                           I/O Period
All amounts in :                                            €                                              Repayment period Total length
Loan principal less legal fees                         3,875,000                               0                       60.00          60.00
                                                       3,875,000
Legal Fees                                              125,000
Cash interest Rate                                       9.95%
Monthly Payment                                          82,237

                                                                                                                                                                                                     Total
                                                                                                                                                                                                                 Total Principal     Total Exposure
                                                                                      Tranche 1                                                 Legal Fees     Payment Due    Total Payments        Interest
                                                                                                                                                                                                                   Payments           Outstanding
                                                                                                                                                                                                    Payment

                                                                    BB               Int           Princ                  Pmt             EB

                      2/1/2021               0                     0.00             0.00   -3,875,000.00         -3,875,000.00   3,875,000.00           0.00       2/1/2021         -3,875,000.00         0.00       -3,875,000.00      3,875,000.00
                     2/28/2021               1             3,875,000.00        32,130.21       50,106.79             82,237.00   3,824,893.21      62,500.00      2/28/2021            144,737.00    32,130.21           50,106.79      3,824,893.21
                     3/31/2021               2             3,824,893.21        31,714.74       50,522.26             82,237.00   3,774,370.95      62,500.00      3/31/2021            144,737.00    31,714.74           50,522.26      3,774,370.95
                     4/30/2021               3             3,774,370.95        31,295.83       50,941.17             82,237.00   3,723,429.78           0.00      4/30/2021             82,237.00    31,295.83           50,941.17      3,723,429.78
                     5/31/2021               4             3,723,429.78        30,873.44       51,363.56             82,237.00   3,672,066.22           0.00      5/31/2021             82,237.00    30,873.44           51,363.56      3,672,066.22
                     6/30/2021               5             3,672,066.22        30,447.55       51,789.45             82,237.00   3,620,276.77           0.00      6/30/2021             82,237.00    30,447.55           51,789.45      3,620,276.77
                     7/31/2021               6             3,620,276.77        30,018.13       52,218.87             82,237.00   3,568,057.90           0.00      7/31/2021             82,237.00    30,018.13           52,218.87      3,568,057.90
                     8/31/2021               7             3,568,057.90        29,585.15       52,651.85             82,237.00   3,515,406.05           0.00      8/31/2021             82,237.00    29,585.15           52,651.85      3,515,406.05
                     9/30/2021               8             3,515,406.05        29,148.58       53,088.42             82,237.00   3,462,317.63           0.00      9/30/2021             82,237.00    29,148.58           53,088.42      3,462,317.63
                     10/31/2021              9             3,462,317.63        28,708.38       53,528.61             82,237.00   3,408,789.02           0.00     10/31/2021             82,237.00    28,708.38           53,528.61      3,408,789.02
                     11/30/2021             10             3,408,789.02        28,264.54       53,972.46             82,237.00   3,354,816.56           0.00     11/30/2021             82,237.00    28,264.54           53,972.46      3,354,816.56
                     12/31/2021             11             3,354,816.56        27,817.02       54,419.98             82,237.00   3,300,396.58           0.00     12/31/2021             82,237.00    27,817.02           54,419.98      3,300,396.58
                     1/31/2022              12             3,300,396.58        27,365.79       54,871.21             82,237.00   3,245,525.37           0.00      1/31/2022             82,237.00    27,365.79           54,871.21      3,245,525.37
                     2/28/2022              13             3,245,525.37        26,910.81       55,326.18             82,237.00   3,190,199.19           0.00      2/28/2022             82,237.00    26,910.81           55,326.18      3,190,199.19
                     3/31/2022              14             3,190,199.19        26,452.07       55,784.93             82,237.00   3,134,414.26           0.00      3/31/2022             82,237.00    26,452.07           55,784.93      3,134,414.26
                     4/30/2022              15             3,134,414.26        25,989.52       56,247.48             82,237.00   3,078,166.78           0.00      4/30/2022             82,237.00    25,989.52           56,247.48      3,078,166.78
                     5/31/2022              16             3,078,166.78        25,523.13       56,713.86             82,237.00   3,021,452.92           0.00      5/31/2022             82,237.00    25,523.13           56,713.86      3,021,452.92
                     6/30/2022              17             3,021,452.92        25,052.88       57,184.12             82,237.00   2,964,268.80           0.00      6/30/2022             82,237.00    25,052.88           57,184.12      2,964,268.80
                     7/31/2022              18             2,964,268.80        24,578.73       57,658.27             82,237.00   2,906,610.53           0.00      7/31/2022             82,237.00    24,578.73           57,658.27      2,906,610.53
                     8/31/2022              19             2,906,610.53        24,100.65       58,136.35             82,237.00   2,848,474.18           0.00      8/31/2022             82,237.00    24,100.65           58,136.35      2,848,474.18
                     9/30/2022              20             2,848,474.18        23,618.60       58,618.40             82,237.00   2,789,855.78           0.00      9/30/2022             82,237.00    23,618.60           58,618.40      2,789,855.78
                     10/31/2022             21             2,789,855.78        23,132.55       59,104.44             82,237.00   2,730,751.33           0.00     10/31/2022             82,237.00    23,132.55           59,104.44      2,730,751.33
                     11/30/2022             22             2,730,751.33        22,642.48       59,594.52             82,237.00   2,671,156.82           0.00     11/30/2022             82,237.00    22,642.48           59,594.52      2,671,156.82
                     12/31/2022             23             2,671,156.82        22,148.34       60,088.66             82,237.00   2,611,068.16           0.00     12/31/2022             82,237.00    22,148.34           60,088.66      2,611,068.16
                     1/31/2023              24             2,611,068.16        21,650.11       60,586.89             82,237.00   2,550,481.27           0.00      1/31/2023             82,237.00    21,650.11           60,586.89      2,550,481.27
                     2/28/2023              25             2,550,481.27        21,147.74       61,089.26             82,237.00   2,489,392.01           0.00      2/28/2023             82,237.00    21,147.74           61,089.26      2,489,392.01
                     3/31/2023              26             2,489,392.01        20,641.21       61,595.79             82,237.00   2,427,796.22           0.00      3/31/2023             82,237.00    20,641.21           61,595.79      2,427,796.22
                     4/30/2023              27             2,427,796.22        20,130.48       62,106.52             82,237.00   2,365,689.70           0.00      4/30/2023             82,237.00    20,130.48           62,106.52      2,365,689.70
                     5/31/2023              28             2,365,689.70        19,615.51       62,621.49             82,237.00   2,303,068.22           0.00      5/31/2023             82,237.00    19,615.51           62,621.49      2,303,068.22
                     6/30/2023              29             2,303,068.22        19,096.27       63,140.72             82,237.00   2,239,927.49           0.00      6/30/2023             82,237.00    19,096.27           63,140.72      2,239,927.49
                     7/31/2023              30             2,239,927.49        18,572.73       63,664.27             82,237.00   2,176,263.23           0.00      7/31/2023             82,237.00    18,572.73           63,664.27      2,176,263.23
                     8/31/2023              31             2,176,263.23        18,044.85       64,192.15             82,237.00   2,112,071.08           0.00      8/31/2023             82,237.00    18,044.85           64,192.15      2,112,071.08
                     9/30/2023              32             2,112,071.08        17,512.59       64,724.41             82,237.00   2,047,346.67           0.00      9/30/2023             82,237.00    17,512.59           64,724.41      2,047,346.67
                     10/31/2023             33             2,047,346.67        16,975.92       65,261.08             82,237.00   1,982,085.59           0.00     10/31/2023             82,237.00    16,975.92           65,261.08      1,982,085.59
                     11/30/2023             34             1,982,085.59        16,434.79       65,802.20             82,237.00   1,916,283.38           0.00     11/30/2023             82,237.00    16,434.79           65,802.20      1,916,283.38
                     12/31/2023             35             1,916,283.38        15,889.18       66,347.81             82,237.00   1,849,935.57           0.00     12/31/2023             82,237.00    15,889.18           66,347.81      1,849,935.57
                     1/31/2024              36             1,849,935.57        15,339.05       66,897.95             82,237.00   1,783,037.62           0.00      1/31/2024             82,237.00    15,339.05           66,897.95      1,783,037.62
                     2/29/2024              37             1,783,037.62        14,784.35       67,452.64             82,237.00   1,715,584.98           0.00      2/29/2024             82,237.00    14,784.35           67,452.64      1,715,584.98
                     3/31/2024              38             1,715,584.98        14,225.06       68,011.94             82,237.00   1,647,573.04           0.00      3/31/2024             82,237.00    14,225.06           68,011.94      1,647,573.04
                     4/30/2024              39             1,647,573.04        13,661.13       68,575.87             82,237.00   1,578,997.17           0.00      4/30/2024             82,237.00    13,661.13           68,575.87      1,578,997.17
                     5/31/2024              40             1,578,997.17        13,092.52       69,144.48             82,237.00   1,509,852.69           0.00      5/31/2024             82,237.00    13,092.52           69,144.48      1,509,852.69
                                                                         Case 20-10332-JTD                   Doc 199-2                Filed 06/17/21             Page 32 of 32


                Company Name:                    SpineGuard Reschedule

Date of Funding                                         1-Feb-21
EOM of 1st Funding                                     28-Feb-21
Days in Between                                            28
Start of month of 1st Funding                           1-Feb-21
Days in Month                                              28
Total Loan Principal including legal fees              4,000,000


                                                                                            I/O Period
All amounts in :                                            €                                              Repayment period Total length
Loan principal less legal fees                         3,875,000                                0                      60.00          60.00
                                                       3,875,000
Legal Fees                                              125,000
Cash interest Rate                                       9.95%
Monthly Payment                                          82,237

                                                                                                                                                                                                    Total
                                                                                                                                                                                                                Total Principal     Total Exposure
                                                                                       Tranche 1                                               Legal Fees     Payment Due    Total Payments        Interest
                                                                                                                                                                                                                  Payments           Outstanding
                                                                                                                                                                                                   Payment

                                                                    BB                Int          Princ                 Pmt             EB
                     6/30/2024              41             1,509,852.69        12,519.20       69,717.80            82,237.00   1,440,134.88           0.00      6/30/2024             82,237.00    12,519.20           69,717.80      1,440,134.88
                     7/31/2024              42             1,440,134.88        11,941.12       70,295.88            82,237.00   1,369,839.00           0.00      7/31/2024             82,237.00    11,941.12           70,295.88      1,369,839.00
                     8/31/2024              43             1,369,839.00        11,358.25       70,878.75            82,237.00   1,298,960.25           0.00      8/31/2024             82,237.00    11,358.25           70,878.75      1,298,960.25
                     9/30/2024              44             1,298,960.25        10,770.55       71,466.45            82,237.00   1,227,493.80           0.00      9/30/2024             82,237.00    10,770.55           71,466.45      1,227,493.80
                     10/31/2024             45             1,227,493.80        10,177.97       72,059.03            82,237.00   1,155,434.77           0.00     10/31/2024             82,237.00    10,177.97           72,059.03      1,155,434.77
                     11/30/2024             46             1,155,434.77         9,580.48       72,656.52            82,237.00   1,082,778.26           0.00     11/30/2024             82,237.00     9,580.48           72,656.52      1,082,778.26
                     12/31/2024             47             1,082,778.26         8,978.04       73,258.96            82,237.00   1,009,519.29           0.00     12/31/2024             82,237.00     8,978.04           73,258.96      1,009,519.29
                     1/31/2025              48             1,009,519.29         8,370.60       73,866.40            82,237.00     935,652.89           0.00      1/31/2025             82,237.00     8,370.60           73,866.40        935,652.89
                     2/28/2025              49               935,652.89         7,758.12       74,478.88            82,237.00     861,174.02           0.00      2/28/2025             82,237.00     7,758.12           74,478.88        861,174.02
                     3/31/2025              50               861,174.02         7,140.57       75,096.43            82,237.00     786,077.59           0.00      3/31/2025             82,237.00     7,140.57           75,096.43        786,077.59
                     4/30/2025              51               786,077.59         6,517.89       75,719.10            82,237.00     710,358.48           0.00      4/30/2025             82,237.00     6,517.89           75,719.10        710,358.48
                     5/31/2025              52               710,358.48         5,890.06       76,346.94            82,237.00     634,011.54           0.00      5/31/2025             82,237.00     5,890.06           76,346.94        634,011.54
                     6/30/2025              53               634,011.54         5,257.01       76,979.99            82,237.00     557,031.56           0.00      6/30/2025             82,237.00     5,257.01           76,979.99        557,031.56
                     7/31/2025              54               557,031.56         4,618.72       77,618.28            82,237.00     479,413.28           0.00      7/31/2025             82,237.00     4,618.72           77,618.28        479,413.28
                     8/31/2025              55               479,413.28         3,975.14       78,261.86            82,237.00     401,151.42           0.00      8/31/2025             82,237.00     3,975.14           78,261.86        401,151.42
                     9/30/2025              56               401,151.42         3,326.21       78,910.78            82,237.00     322,240.63           0.00      9/30/2025             82,237.00     3,326.21           78,910.78        322,240.63
                     10/31/2025             57               322,240.63         2,671.91       79,565.09            82,237.00     242,675.55           0.00     10/31/2025             82,237.00     2,671.91           79,565.09        242,675.55
                     11/30/2025             58               242,675.55         2,012.18       80,224.81            82,237.00     162,450.73           0.00     11/30/2025             82,237.00     2,012.18           80,224.81        162,450.73
                     12/31/2025             59               162,450.73         1,346.99       80,890.01            82,237.00      81,560.72           0.00     12/31/2025             82,237.00     1,346.99           80,890.01         81,560.72
                     1/31/2026              60                81,560.72           676.27       81,560.72            82,237.00           0.00           0.00      1/31/2026             82,237.00       676.27           81,560.72              0.00
